— In two actions for an accounting and for related relief, defendants appeal from so much of an order of the Supreme Court, Westchester County (Wood, J.), dated November 6, 1981, as (1) denied their motion for recusal of the court, (2) denied their cross motion for temporary injunctive relief against plaintiff Anthony Corigliano and (3) granted those branches of plaintiffs’ motions which were for the appointment of a receiver pendente lite. Order modified by deleting therefrom the provisions relating to the granting of those branches of plaintiffs’ motions which were for the appointment of a receiver pendente lite, and substituting therefor provisions denying said branches, and enjoining defendants from selling, transferring, destroying, secreting or removing from this State any of the assets of the estate of Gary Corigliano, deceased, doing business as United Carting Company and Unity Rubbish and Carting Corp., pending the trial of the actions. As so modified, order affirmed, insofar as appealed from, without costs or disbursements (see 7A Weinstein-Korn-Miller, NY Civ Prac, par 6401.05; Cass v Realty Securities Co., 144 App Div 916; Mester v Morgenstern, 281 App Div 967). Titone, J. P., Lazer, Brown and Niehoff, JJ., concur.